IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 15, 2019.

                                                             __________________________________
                                                                       TONY M. DAVIS
                                                             UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

IN RE:                                           §   CASE NO. 19-10926-tmd
ORLY GENGER                                      §   CHAPTER 7
       Debtor.                                   §

                        AMENDED ORDER TRANSFERRING CASE

       On October 31, 2019, the Court held a hearing on Creditor Sagi Genger’s request to transfer

this bankruptcy case to the Southern District of New York [ECF NO. 32]. For the reasons stated

on the record in its oral ruling on November 5, 2019, the Court found that this case, and the

associated adversary proceedings, should be transferred to the Southern District of New York and

then entered an order transferring the case [ECF No. 168].

       Shortly thereafter, Debtor’s counsel filed a motion to withdraw as counsel and asked the

Court to stay pending deadlines [ECF No. 169]. The Court set the withdrawal motion for hearing

on November 12, 2019. All parties were given notice of the hearing and no one objected to the

motion. Therefore, the Court finds that the order transferring the case should amended to make the

transfer effective after entry of the order granting withdrawal and staying deadlines.



                                                 1
       ACCORDINGLY, IT IS THEREFORE ORDERED that this bankruptcy case, and the

associated adversary proceedings, shall be transferred to the Southern District of New York after

entry of the order granting the Expedited Motion to Withdraw as Counsel and for Stay of Pending

Deadlines [ECF No. 169].

       IT IS FURTHER ORDERED that all documents that were filed under seal in this case will

be sent to the Southern District of New York upon transfer.

                                                # # #




                                               2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: wallacea                     Page 1 of 2                          Date Rcvd: Nov 15, 2019
                                      Form ID: pdfintp                   Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 17, 2019.
db             +Orly Genger,    210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +Eric J. Taube,    Waller Lansden Dortch & Davis, LLP,    100 Congress Ave, Suite 1800,
                 Austin, TX 78701-4042
aty            +Graves Dougherty Hearon & Moody P.C.,    401 Congress Ave, Suite 2700,     Austin, TX 78701-3736
aty            +John Dellaportas,    Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +Michael Bowen,    Kasowitz Benson Torres LLP,    1633 Broadway,   New York, NY 10019-6708
intp           +D&K GP LLC,    c/o Jordan Holzer & Ortiz, PC,    500 N. Shoreline Blvd.,    Suite 900,
                 Corpus Christi, TX 78401-0341
intp            Dalia Genger,    c/o Jordan, Holzer & Ortiz,    500 N SHORELINE BLVD,    STE 900,
                 CORPUS CHRISTI, TX 784010341
cr             +SureTec Insurance Company,    Clark Hill Strasburger,    901 Main St #6000,
                 Dallas, TX 75202-3748
cr              TPR Investment Associates, Inc.,    c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. MoPac Expressway,    Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Michael Bowen,   Kasowitz Benson Torres LLP,   1633 Broadway,                      New York, NY 10019-6708
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 15, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Attorney   Graves Dougherty Hearon & Moody P.C.
               bcumings@gdhm.com, ctrickey@gdhm.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Constantine "Dean" Pamphilis    on behalf of Interested Party   Kasowitz Benson Torres LLP
               DPamphilis@kasowitz.com, courtnotices@kasowitz.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Plaintiff    Michael Oldner, as Trustee of The Orly Genger 1993 Trust
               jong@munsch.com, amays@munsch.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Michael Paul Bowen    on behalf of Creditor   Kasowitz Benson Torres LLP mbowen@kasowitz.com,
               courtnotices@kasowitz.com
              Michael Paul Bowen    on behalf of Interested Party   Kasowitz Benson Torres LLP
               mbowen@kasowitz.com, courtnotices@kasowitz.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
District/off: 0542-1         User: wallacea              Page 2 of 2                  Date Rcvd: Nov 15, 2019
                             Form ID: pdfintp            Total Noticed: 9


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Sabrina L. Streusand   on behalf of Plaintiff Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand   on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand   on behalf of Creditor    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand   on behalf of Plaintiff    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Shelby A. Jordan   on behalf of Interested Party    D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Plaintiff    D&K GP LLC sjordan@jhwclaw.com, ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Plaintiff Dalia Genger sjordan@jhwclaw.com, ecf@jhwclaw.com
              Thomas A Pitta   on behalf of Creditor Sagi Genger tpitta@emmetmarvin.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                              TOTAL: 24
